DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 claims dependency upon a canceled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlok et al. (US 2014/0188715 A1; hereinafter Barlok) in view of Spaulding (US 5803352 A) and Abercrombie (US 2002/0125305 A1).
	Regarding claims 7 and 9-11, Barlok teaches systems and methods for bill payment with image capture of bill information and funding account comprising a non-transitory computer readable medium storing a program which, when executed by a processor of a computing device (see Fig. 1), provides a secure self-mailing financial instrument payment and fund transfer processing service (see Par. 0049), said program comprising sets of instructions for enabling a secure connection between a sending user computing device and a secure self-mailing instrument payment and fund transfer cloud server in response to the sending user computing device accessing and a sending user logging into a website hosted by the secure self-mailing instrument payment and fund transfer cloud server (see Par. 0019); receiving necessary delivery information and a financial instrument selection as input by the sending user to complete a secure self-mailing financial instrument for payments and fund transfers; and submitting the necessary delivery information and the financial instrument selection provided by the sending user to a central processor at a data center to complete and print out the secure self-mailing financial instrument; processing shipment of and sending out the printed secure self-mailing financial instrument by a mail delivery service; and delivering the secure self-mailing financial instrument by way of the mail delivery service to a receiving user (see Par. 0037).  Barlok lacks teaching of the claimed physical mailer structure.
Spaulding teaches a two way mailer comprising an upper flap (42), a central flap (58) that is configured to fold over the upper flap in a first folded configuration, a lower flap (18) that is configured to fold over the central flap and the upper flap in a second folded configuration, a pair of side closure flaps (54) disposed along a pair of perforated creases (56) adjacent to opposing edges of the upper flap, a user information
viewing window (40) disposed in a lower section of the upper flap, a user information section of the central flap that includes printed details needed to deliver the secure self-mailing financial instrument a pair of side adhesive strips (74) disposed along an inner surface of the lower flap, an end adhesive strip (72) disposed along an upper edge of the inner surface of the lower flap and configured to adhere to the upper flap in a second folded configuration (see Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Barlok’s system to employ the two way mailer taught by Spaulding in order to execute Barlok’s intention of mailing out financial information to a user (Spaulding; Col 1 lines 25-50).  Barlok in view of Spaulding lacks teaching of a removable check.
	Abercrombie teaches a two way double-fold business form mailer and method of transmitting information from a first user to an end user comprising a document section of the upper flap (see Par. 0055) that includes a specific printed financial instrument based on the financial instrument selection of one of a funds transfer and a payment to one of a designee and a payee, a pair of document side perforations (52), and a perforated opening strip (32) disposed along a lower section of the lower flap (see Figures 1-9).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Barlok’s system and mailer to include a removable financial document section in order to provide a user his/her payment (Abercrombie; see Par. 0055).
Response to Arguments
7.	Applicant's arguments filed 02/25/2021 with regards to the USC 103 rejection over Barlok, Spaulding, and Abercrombie have been fully considered but they are not persuasive.  Applicant contends that the prior art fails to teach (i) the reception of a monetary amount input in a UI of a website.
-Examiner notes that Abercrombie teaches using a website to transmit financial data; and that data then gets processed to distribute a mailer (see Fig. 1; and Par. 0049).
Applicant further argues that the prior art fails to teach that a private encrypted cloud connection is secured in order to complete the transaction.
-Examiner notes that Abercrombie indeed contemplates using a secure cloud connection (see Par. 0019).
Applicant finally notes that the prior art fails to teach a “validating step” to validate the monetary amount being sent.
-Examiner doesn’t understand the metes and bounds of this argument since banks would not mail checks without verifying at the risk of becoming illiquid.
8.	Applicant’s arguments, see Pages 7-14, filed 02/25/2021, with respect to rejection of claims 7-11 and 13-14 over USC 101 and USC 112 have been fully considered and are persuasive.  The USC 101 and 112 rejections of Claims 7 and 9-11 have been withdrawn. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734